 


109 HR 97 IH: Servicemembers Anti-Predatory Lending Protection Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 97 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Graves introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To establish requirements with respect to the terms of consumer credit extended by a creditor to a servicemember or the dependent of a servicemember, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Servicemembers Anti-Predatory Lending Protection Act. 
2.Terms of consumer credit extended to servicemember or servicemember’s dependent 
(a)Terms of consumer creditTitle II of the Servicemembers Civil Relief Act (50 U.S.C. App. 521 et seq.) is amended by adding at the end the following new section: 
 
208.Terms of consumer credit 
(a)InterestA creditor who extends consumer credit to a servicemember or a servicemember’s dependent shall not require the servicemember or the servicemember’s dependent to pay interest with respect to the extension of such credit, except as— 
(1)agreed to under the terms of the credit agreement or promissory note; 
(2)authorized by the applicable State law; and 
(3)not specifically prohibited by this section. 
(b)Annual percentage rateA creditor described in subsection (a) shall not impose an annual percentage rate greater than 36 percent with respect to the consumer credit extended to a servicemember or a servicemember’s dependent. 
(c)Mandatory loan disclosures 
(1)Information requiredWith respect to any extension of consumer credit to a servicemember or a servicemember’s dependent, a creditor shall provide to the servicemember or the servicemember’s dependent the following information in writing at or before the issuance of the credit: 
(A)A statement of the annual percentage rate applicable to the extension of credit.  
(B)Any disclosures required under the Truth in Lending Act (15 U.S.C. 1601 et seq.).  
(C)A clear description of the payment obligations of the servicemember or the servicemember’s dependent, as applicable. 
(2)TermsSuch disclosures shall be presented in accordance with terms prescribed by the regulations issued by the Board of Governors of the Federal Reserve System to implement the Truth in Lending Act (15 U.S.C. 1601 et seq.). 
(d)LimitationA creditor described in subsection (a) shall not automatically renew, repay, refinance, or consolidate with the proceeds of other credit extended by the same creditor any consumer credit extended to a servicemember or a servicemember’s dependent without— 
(1)executing new loan documentation signed by the servicemember or the servicemember’s dependent, as applicable; and 
(2)providing the loan disclosures described in subsection (c) to the servicemember or the servicemember’s dependent. 
(e)PreemptionExcept as provided in subsection (f)(2), this section preempts any State or Federal law, rule, or regulation, including any State usury law, to the extent that such laws, rules, or regulations are inconsistent with this section, except that this section shall not preempt any such law, rule, or regulation that provides additional protection to a servicemember or a servicemember’s dependent. 
(f)Penalties 
(1)MisdemeanorAny creditor who knowingly violates this section shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both.  
(2)Preservation of other remediesThe remedies and rights provided under this section are in addition to and do not preclude any remedy otherwise available under law to the person claiming relief under this section, including any award for consequential and punitive damages.  
(g)DefinitionFor purposes of this section, the term interest includes service charges, renewal charges, fees, or any other charges (except bona fide insurance) with respect to the extension of consumer credit.. 
(b)Clerical amendmentThe table of contents of the Servicemembers Civil Relief Act (50 U.S.C. App. 501) is amended by inserting after the item relating to section 207 the following new item: 
 
 
Sec. 208. Terms of consumer credit. 
 
